The writ of error is to revise a judgment in favor of the garnishee.
There are two assignments of error. The first is, "The court erred in directing a verdict for the garnishee." The second is, "The court erred in denying plaintiff's motion for a new trial."
Motion for new trial contains one ground, that the court erred in directing a verdict for the garnishee. So the only question before the Court for determination is whether or not there was sufficient evidence on the issues to require the case to be submitted to a jury.
We think that the record presents a question of fact as to whether or not the garnishee was indebted to the defendant against which judgment was recovered at the time the writ *Page 641 
of garnishment was served or at any time thereafter before answer, and as to this question of fact there was conflicting evidence which required its submission to the jury. Section 3436 R. G. L., 5289 C. G. L.
Therefore, the judgment should be reversed and the cause remanded for a new trial.
It is so ordered.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.